EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Response to Arguments
Applicant’s arguments filed 10/04/2021 with respect to amended claim 1 have been fully considered and are persuasive. Examiner agrees the combination of Gunday, Goy, and Hirszowicz fail to disclose or suggest a pressure pump configured for the application of a static baseline pressure of up to 20 bars to the catheter lumen so as to provide an incompressible fluid medium in the displacement element that is ready to receive a series of high pressure impulses. Therefore, the 103 rejection of claims 1, 9, 12, 13, 29, and 30 by Gunday, Goy, and Hirszowicz has been withdrawn. 
Allowable Subject Matter
Claims 1, 4-7, 9, 12, 13, and 28-32 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a pressure pump coupled to a proximal end of the catheter and configured for application of a static baseline pressure of up to 20 bars to the catheter lumen so as to provide an incompressible fluid medium in the displacement element that is ready to receive a series of high pressure impulses, and a pressure modulation source, coupled to the proximal end of the catheter, configured to modulate the static baseline pressure in the catheter lumen with the series of high pressure impulses with a waveform having a frequency greater than 5 Hz to deliver percussive shock forces to the displaceable element, wherein the displaceable element comprises a balloon having an outer surface layer or structure configured to localize outward force of the balloon generated by the high pressure impulses to only a portion of an external surface of the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hawkins et al. (US Pub. No. 2009/0312768) discloses a medical device comprising a catheter having a lumen, and a balloon filled with saline fluid having a static baseline pressure, wherein high voltage pulses generate shock waves in the fluid such that extremely high pressures, extremely short in duration, break-up calcified plaque in a vessel. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        October 26, 2021